DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 02/09/2021. Claims 1-6, 10-16 and 18-19 are currently presented in the instant application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-16 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US Patent No.: 9,192,046, hereinafter, “Malek”) in view of Jarvis et al. (US Patent No.: 9,287,627, hereinafter, “Jarvis”).
Regarding claims 1 and 18, Malek teaches a housing comprising (see figures 1, 3 and 7): 
a base body (see figures 3 and 7, base housing 12, col.2, ln.32-43);
a side frame portion vertically extending from an edge of the base body (see figures 3 and 7, housing 12 with side frame); and
a fixing portion parallel to and facing the base body, the fixing portion extending from one side of the side frame portion which is away from the base body (see figure 7, fixing portion read on the fastener for screw 62, col.6, ln.60-67);
wherein the base body, the side frame portion, and the fixing portion are made of
metal (see figure 1, housing 12, col.2, ln.32-43);
wherein the fixing portion is provided with a through hole (threaded), and the through hole penetrates the fixing portion along a direction perpendicular to the base body (see figure 7, fixing portion read on the fastener for screw 62, threaded, col.4, ln. 59-67, col.6, ln.60-67);
wherein the through hole (threaded) is configured for mounting a fixing element (screw 62), to enable the fixing element to be fixed to the fixing portion in a direction perpendicular to the base body; and the housing further comprises a metal dome 
It should be noticed that Malek fails to teach the metal dome being for connecting an antenna element and a main board. However, Jarvis teaches the metal dome (metal bracket) being for connecting an antenna element and a main board (see figures 10-111, PCB 214, metal bracket 222A, antenna 40, antenna feed 94A, 94B, col.10, ln.62-67, col.11, ln.1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jarvis into view of Malek in order to secure the components inside the housing from falling.
Regarding claim 2, Malek further teaches a surface of the base body comprises at least one of a flat surface and an arc surface (see figure 3, housing 12 has a flat surface).
Regarding claims 6 and 19, Malek further teaches the base body, the side frame portion, and the fixing portion are integrally formed (see figure 7, col.2, ln.32-43, mold into a single housing).






Claims 3-5 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US Patent No.: 9,192,046, hereinafter, “Malek”) in view of Jarvis et al. (US Patent No.: 9,287,627, hereinafter, “Jarvis”) as applied to claim 1 above, and further in view of Dabov et al. (US Pub. No.: 2010/0061055, hereinafter, “Dabov”).
Regarding claim 3, Malek and Jarvis, in combination, fails to teach a plurality of the side frame portions arranged around the base body. However, Daboy teaches a plurality of the side frame portions arranged around the base body (see figure 2A, housing 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Daboy into view of Malek and Jarvis in order to make strong housing to prevent the damage to internal components caused by the impact of a drop event.
Regarding claim 4, Daboy further teaches two of the side frame portions which are symmetrically arranged with respect to the base body (see figure 2A)
Regarding claim 5, Daboy further teaches four of the side frame portions which are symmetrically arranged around the base body (see figure 2A).
Regarding claim 10, Daboy further teaches the side frame portion is provided with a plurality of the fixing portions (see figure 2A, plurality of fixtures 134A-134C, [0083]).
Regarding claim 11, Daboy further teaches the base body is a quadrilateral plate having rounded corners (see figure 2A, housing 100 has four corner, [0083]).
Regarding claim 12, Daboy further teaches the fixing portion is arranged at a position corresponding to the comer or in the middle of the side frame portion (see figure 2A, fixtures 134a-134b, plurality of fixtures to hold bracket 136a, [0083]).
Regarding claim 13, after combine, Malek teaches wherein the base body, the side frame portion, and the fixing portion are integrally formed (see col.2, ln.35-45). Daboy further teaches the base body formed by a quadrangular plate with rounded comers, each of four edges of the base body being provided with the side frame portion, and the adjacent side frame portions being connected to each other; a plurality of the fixing portions arranged at positions corresponding to the corners, or in the middle of the side frame portions (see figure 2A, fixtures 134a-134b, plurality of fixtures to hold bracket 136a, [0083]).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US Patent No.: 9,192,046, hereinafter, “Malek”) in view of Jarvis et al. (US Patent No.: 9,287,627, hereinafter, “Jarvis”) and further in view of Kirby (US Pub. No.: 2004/0256379, hereinafter, “Kirby”).
Regarding claim 14, Malek teaches a housing comprising (see figures 1, 3 and 7): 
a base body (see figures 3 and 7, base housing 12, col.2, ln.32-43);
a side frame portion vertically extending from an edge of the base body (see figures 3 and 7, housing 12 with side frame); and

wherein the base body, the side frame portion, and the fixing portion are made of
metal (see figure 1, housing 12, col.2, ln.32-43);
wherein the fixing portion is provided with a through hole (threaded), and the through hole penetrates the fixing portion along a direction perpendicular to the base body (see figure 7, fixing portion read on the fastener for screw 62, threaded, col.4, ln. 59-67, col.6, ln.60-67);
wherein the through hole (threaded) is configured for mounting a fixing element (screw 62), to enable the fixing element to be fixed to the fixing portion in a direction perpendicular to the base body; and the housing further comprises a metal dome (bracket 60) fixed to the fixing portion by the fixing element (see figure 7, fixing portion read on the fastener for screw 62, threaded, bracket 62, col.4, ln. 59-67, col.6, ln.60-67).
It should be noticed that Malek fails to teach the metal dome being for connecting an antenna element and a main board. However, Jarvis teaches the metal dome (metal bracket) being for connecting an antenna element and a main board (see figures 10-111, PCB 214, metal bracket 222A, antenna 40, antenna feed 94A, 94B, col.10, ln.62-67, col.11, ln.1-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Jarvis into view of Malek in order to secure the components inside the housing from falling.

performing a flanging and extruding process to a portion of an edge of the side frame portion (see figures 3-5, [0034]). The housing12 of Malek make by machine. It is obvious that the housing of Malek should be performed the step of cutting, stamping, flanging and extruding process of Kirby in order to make the metal housing by machine. Examiner take official noticed that the metal plate is well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kirby into view of Malek and Jarvis in order to make strong housing to prevent the damage to internal components caused by the impact of a drop event.
Regarding claim 15, claim 15 is rejected the same reason of claim 14 above.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US Patent No.: 9,192,046, hereinafter, “Malek”) in view of Jarvis et al. (US Patent No.: 9,287,627, hereinafter, “Jarvis”) as applied to claim 14 above, and further in view of Lapikas et al. (US Pub. No.: 2002/0067968, hereinafter, “Lapikas”).
Regarding claim 16, Malek and Jarvis, in combination, fails to teach the plate is metal plate, and the cutting process is a CNC machine tool cutting process. However, Lapikas teaches the plate is metal plate, and the cutting process is a CNC machine tool cutting process (see figure 1, [0026], examiner take official noticed that the metal plate is well known in the art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lapikas into view of Malek and Jarvis in order to make strong housing to prevent the damage to internal components caused by the impact of a drop event.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov. The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
				
/TUAN PHAM/           Primary Examiner, Art Unit 2649